Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-2007

USA v. Thomas
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3535




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Thomas" (2007). 2007 Decisions. Paper 197.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/197


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No: 06-3535
                                    _______________

                            UNITED STATES OF AMERICA

                                               v.

                                  HASSAN THOMAS,

                                           Appellant
                                    _______________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 03-cr-00062-2)
                           District Judge: Hon. Yvette Kane
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 8, 2007

        Before: SCIRICA, Chief Judge, AMBRO and JORDAN, Circuit Judges

                                (Filed November 26, 2007)
                                     _______________

                               OPINION OF THE COURT
                                   _______________

JORDAN, Circuit Judge.

       Hassan Thomas pleaded guilty to a one-count Superseding Information charging

him with possession with intent to distribute crack cocaine, in violation of 21 U.S.C. §

841(a)(1). The District Court sentenced him to a term of 176 months’ imprisonment. We
vacated the sentence and remanded for resentencing in accordance with United States v.

Booker, 125 S. Ct. 738 (2005). On remand, the District Court imposed the same sentence,

and Thomas appeals.

       Thomas argues that the sentence imposed by the District Court was unreasonable.

We disagree. The District Court followed the three-step process we articulated in United

States v. Gunter, 462 F.3d 237 (3d Cir. 2006), for sentencing after Booker. First, Thomas

conceded that there was no dispute as to the advisory guideline range. See Id. at 247

(“Courts must continue to calculate the defendant’s guidelines sentence precisely as they

would have before Booker.”). Second, Thomas conceded that he had made no motions

for departure from the guidelines. See id. (“[Courts] must...rule on the motions of both

parties and state on the record whether they are granting a departure....”).

       Thomas’ argument therefore centers on the third and final step set forth in Gunter,

that is, the District Court’s exercise of discretion in considering the relevant § 3553(a)

factors in sentencing. Id. At his re-sentencing hearing, Thomas informed the District

Court that his mother was a substance abuser and a convict, and that his father was also a

drug addict, drug dealer, and convict. As a result, Thomas was raised by various family

members in an environment where drug use and violence were commonplace, and

eventually Thomas began selling drugs himself. Thomas also raised the issue of the

disparity in the relevant guideline imprisonment ranges for powder cocaine as opposed to

crack cocaine.


                                              2
       After hearing and considering Thomas’ arguments and his request for leniency,

the District Court re-sentenced Thomas to the original sentence of 176 months

imprisonment. The District Court stated:

       I find the guideline range is reasonable under all of the circumstances,
       and after having carefully considered each of the elements listed in
       3553(a), the circumstances, this young man’s background as a member
       of an established drug organization over a number of years, I believe
       that the sentence originally imposed was appropriate to reflect the
       seriousness of his conduct, to promote respect for the law, to provide
       adequate punishment and deterrence, to protect the public, and to
       provide the treatment and rehabilitation that he needs.

(Appx. at 57-58.)

       We find that the District Court gave meaningful consideration to the § 3553(a)

factors. The term of 176 months imprisonment was in the middle of the guideline range

that Thomas concedes was accurately calculated. The District Court then found the

guideline range to be reasonable “under all of the circumstances,” which indicates that the

Court considered all of Thomas’ arguments. Thomas also admits that the District Court

“addressed most, if not all, factors set forth in § 3553(a).” (Appellant’s Br. at 17.) In light

of Thomas’ concessions and the District Court’s consideration of the relevant 3553(a)

factors, we find that the sentence imposed was reasonable and within the District Court’s

discretion.

       For these reasons, we will affirm the sentence imposed by the District Court.




                                              3